        Case 3:17-cv-05469-RBL Document 139 Filed 01/06/21 Page 1 of 3




 1                                              THE HONORABLE RONALD B. LEIGHTON
 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 6
                                       AT TACOMA
 7

 8   NICOLE AND GUY MAEL, NADINE                     NO. 3:17-cv-05469-RBL
     VIGLIANO, BRITNEY MOREA, CAROL
 9                                                   VERIFICATION OF COMPLIANCE
     CONWAY, ANGELA BERTUCCI, and
10   TINA WIEPERT, on behalf of themselves           WITH SETTLEMENT PROVISIONS
     and all others similarly situated,
11

12
                   Plaintiffs,

13           v.
14
     EVANGER’S DOG AND CAT FOOD
15   CO., INC., NUTRIPACK, LLC,
     AGAINST THE GRAIN PET FOODS, and
16   SHER SERVICES COMPANY
17
     INCORPORATED,

18                 Defendants.
19          The Defendants, Evanger’s Dog and Cat Food Co., Inc. (“Evanger’s Co.”),

20   Nutripack, LLC (“Nutripack”), Against the Grain Pet Food (“Against the Grain”), and Sher

21   Services Company Incorporated (“Sher Services”) (collectively referred to as

22   “Defendants” or “Evanger’s”) hereby verify pursuant to Section 2.1(f) of the Settlement

23   Agreement approved by this Court that they have complied with the requirements of

24

25
                                                                       Johnson Graffe Keay
26                                                                      Moniz & Wick LLP
     VERIFICATION OF COMPLIANCE WITH SETTLEMENT PROVISIONS
                                                                        2115 N. 30th St., Ste. 101
     –1
                                                                          Tacoma, WA 98403
                                                                            (253) 572-5323
     Case 3:17-cv-05469-RBL Document 139 Filed 01/06/21 Page 2 of 3




            : 1. .               U    \    I   ~\h      11.\;,·· U.      ,~   t1pl" ••~J ~ (.,1.(   In
.•
,          JI        lmrk     'r. tCIJ l   t:'~                                 :1     lI1     11
                                                                                                    ..~   1(.11'.


                                               h.::' h [)I 'fl!lUI ~t                          h
           '"


                     .•I

           t- \ .. ~ -"




!.




                                                                u..
                                                                r) :
                                                                1'1'U.JcSll




      "ltI't .um'    nn    Cl ~ 1\ '("1 WI"
       1
        Case 3:17-cv-05469-RBL Document 139 Filed 01/06/21 Page 3 of 3




 1                                 CERTIFICATE OF SERVICE
 2          The undersigned certifies that on the 6th day of January, 2021, I electronically filed
 3   the foregoing with the Clerk of the Court using the CM/ECF system which will send
 4   notification of such filing to all counsel on record in the matter.
 5
                                            s/ Beth Barker
 6                                          Beth Barker, Legal Assistant
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                           Johnson Graffe Keay
26                                                                          Moniz & Wick LLP
     VERIFICATION OF COMPLIANCE WITH SETTLEMENT PROVISIONS
                                                                            2115 N. 30th St., Ste. 101
     –3
                                                                              Tacoma, WA 98403
                                                                                (253) 572-5323
